,




                                      UNITED STATES DISTRICT CoqimUt.C -\
                                    SOUTHERN DISTRICT OF NEW YORK


                                   WI V\bQY\
    (full name of the plaint /petitioner)
                                                                                CV                              (        ) (      )
                                                                    (Provide docket number, if available; if filin_g this with your
                                                                    complaint, you will not yet have a docket num!Jer.)




    (full name(s) of the defendant(s)/respondent(s)) \


                                             PRISONER AUTHORIZATION
    By signing below, I acknowledge that
    (1) because I filed this action as a prisoner,' I am required by statute {28 U.S.C. § 1915) to pay
        the full filing fees for this case, even if I am granted the right to proceed in forma paupcris
        (IFP), that is, without prepayment of fees;
    (2) the full $350 filing fee will be deducted in installments from my prison account, even if my
        case is dismissed or I voluntarily withdraw it.

    I authorize the agency holding me in custody to:
    (1) send a certified copy of my prison trust fund account statement for the past six months
        (from my current institution or any institution in which I was incarcerated during the past
        six months);
    (2) calculate the amounts specified by 28 U.S.C. § 1915(b), deduct those amounts from my
        prison trust fund, and disburse those amounts to the Court.

    This a.uthor·.ization applies to any.agency into waosetodyl may be                         ansferre.d and to any
    other district court to which my case may· be tr   erred


        j(
    Date /
             /'J-6 faoc)G
                      I
                                            .•                         ~                 . +
                                                                t
                                                                                              1-J'f ·1131-e:,
    Address                                              City                                State          Zip   Code



    1
      A "prisoner" is "any person incarcerated or detained in any facility who is accused of, convicted of,
    sentenced for, or adjudicated delinquent for,_violations of criminal law or the terms or conditions of
    parole, probation, pretrial release, or diversionarv pro gt am." 28 U .S.C. § 1915(h).
    SONY Rev. 10/26/16
